 Case 2:20-mc-51555-LJM-RSW ECF No. 3, PageID.14 Filed 12/29/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 ALEXANDER R GIFFORD,

       Plaintiff,                             Case No. 20-mc-51555
                                              Honorable Laurie J. Michelson
 v.

 ESTATE OF GEORGE BUSH, et al.,

       Defendants.


                          ORDER DISMISSING CASE


      Alexander Gifford attempted to file two civil suits in this Court on December

22, 2020. This case, against the estate of George Bush, George W. Bush, and other

high-ranking government officials, seems to allege that the United States

government inflicted emotional distress and other harm on Gifford by secretly

informing him in 1996 of the impending September 11, 2001, terrorist attacks. (ECF

No. 1.) But Gifford has been enjoined from filing a new action in the Eastern District

of Michigan without first obtaining leave from the Court because of the numerous

frivolous and vexatious suits he has filed in this District. See Gifford et al v. United

States of America et al, No. 20-cv-13187 (E.D. Mich. Dec. 17, 2020) (Ludington,

J.); (ECF No. 1-1.).

      The Court has reviewed the docket and sees no indication that Gifford sought

or obtained the requisite leave. Nor will this Court grant Gifford leave. The Court
Case 2:20-mc-51555-LJM-RSW ECF No. 3, PageID.15 Filed 12/29/20 Page 2 of 2




has reviewed the proposed complaint Gifford filed and finds that it is clearly

frivolous. Thus, the Court DISMISSES this action.

      SO ORDERED.

      Dated: December 29, 2020


                                     s/Laurie J. Michelson
                                     LAURIE J. MICHELSON
                                     UNITED STATES DISTRICT JUDGE




                                       2
